Citation Nr: 0112866	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date previous to September 27, 
1999, for the grant of a total rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran apparently had active service from June 1946 to 
May 1967.

This appeal arose from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) in Regional Office (RO) 
in Waco, Texas, which granted a total rating for compensation 
purposes based on individual unemployability, effective from 
September 27, 1999.


FINDINGS OF FACT

1.  On September 27, 1999, the originating agency received an 
application from the veteran for increased compensation 
purposes based on unemployability.

2.  The assignment of a total rating for compensation 
purposes based on individual unemployability was made 
effective September 27, 1999.


CONCLUSION OF LAW

An effective date earlier than September 27, 1999, for  a 
total rating for compensation purposes based on individual 
unemployability is not for assignment.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
provided to both the veteran and his representative, 
specifically satisfies the requirement at § 5103A of the new 
statute in that it clearly notified the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

The veteran is seeking an effective date previous to 
September 27, 1999, for the grant of a total rating for 
compensation purposes based on individual unemployability.  
The relevant facts in this case are not in dispute.  The 
veteran's claim for a total rating for compensation purposes 
based on individual unemployability was received on September 
27, 1999.
In a December 1997 rating decision, the veteran was granted 
an increased evaluation for his low back strain with 
degenerative arthritis; a 60 percent disability evaluation 
assigned, effective from August 21, 1996.  The record shows 
that it was noted in the rating decision that there was 
potential entitlement to individual unemployability and that 
a claim should be invited.  In the December 22, 1997, award 
notice sent to the veteran it was stated that "[y]ou have 
potential eligibility to increased benefits due to individual 
unemployability.  If you feel you are eligible and would like 
to apply, you may complete the enclosed VA Form 21-8940 and 
return it to this office."  It was indicated that this form, 
Veteran's Application for Increased Compensation Based On 
Unemployability, was enclosed.

A completed VA Form 21-8940 was received from the veteran on 
September 27, 1999.  In that statement he indicated that he 
last worked full-time in April 1957.  The following month, in 
another completed VA Form 21-8940, he indicated that he last 
worked full-time in April 1987.  A copy of a February 1990 
Social Security Administration decision granting the veteran 
disability benefits was also submitted.  As noted above, the 
November 1999 rating decision granted the veteran a total 
rating for compensation purposes based on individual 
unemployability, effective from September 27, 1999.

38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 provide, in 
pertinent part, that the effective date of an award based on 
a claim for increase of compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.

Pursuant to  Harper v. Brown, 10 Vet. App. 125 (1997), where 
it is factually ascertainable that an increase in disability 
occurred within one year previous to the date the claim was 
received, the effective date of increase in compensation will 
be the date that it became factually ascertainable that the 
increase had occurred.  Where it is not factually 
ascertainable that there was increase in disability within 
one year previous to the date the claim was received, the 
earliest possible effective date is the date the claim was 
received.
No medical records covering the one year period previous to 
the receipt, in September 1999, of the veteran's claim for an 
increase in compensation, are of record.  While a copy of a 
February 1990 Social Security Administration decision 
granting the veteran disability benefits was received in 
October 1999, based upon this evidence, it can not be 
concluded that it was factually ascertainable that an 
increase in disability, warranting the grant of a total 
rating for compensation purposes based on individual 
unemployability, had occurred within one year previous to the 
date the claim was received.

The veteran contends that VA erred by not informing him, at 
the time the 60 percent disability evaluation was assigned 
for his low back disability, of his possible eligibility for 
a total rating for compensation purposes based on individual 
unemployability.  However, not only does the record show that 
he was advised of this possibility contemporaneous with the 
award of the 60 percent disability evaluation, but the form 
to initiate such a claim, VA Form 21-8940, was provided.

The Board finds that, as it was not factually ascertainable 
that an increase in disability had occurred within one year 
previous to the date the September 1999 claim for increased 
compensation based on unemployability was received, the 
relevant statute and regulation states that the effective 
date shall not be earlier than the date of receipt of claim.

Accordingly, the September 27, 1999, effective date for the 
grant of a total rating for compensation purposes based on 
individual unemployability which was assigned by the 
originating agency was correct.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The evidence is not so evenly balanced on 
any material issue that the benefit of the doubt is properly 
for application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to an effective date previous to September 27, 
1999, for the assignment of a total rating for compensation 
purposes based on individual unemployability is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

